Exhibit 10.6.3

THIRD AMENDMENT TO

FINANCING AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO FINANCING AND SECURITY AGREEMENT (this “Agreement”) is
made as of August 7, 2007 TVI CORPORATION, a Maryland corporation (“TVI”), CAPA
MANUFACTURING CORP., a Maryland corporation (“Capa”), SAFETY TECH INTERNATIONAL,
INC., a Maryland corporation (“Safety Tech”), and SIGNATURE SPECIAL EVENT
SERVICES, INC. (formerly named “TVI Holdings One, Inc.”) (“Signature TVI”)
jointly and severally (each of TVI, Capa, Safety Tech, and Signature TVI, a
“Borrower”; TVI, Capa, Safety Tech, and Signature TVI, collectively, the
“Borrowers”); and BRANCH BANKING AND TRUST COMPANY, a North Carolina banking
corporation (the “Lender”).

RECITALS

A. The Borrowers and the Lender entered into a Financing and Security Agreement
dated October 31, 2006 (as amended by First Amendment to Financing and Security
Agreement dated May 25, 2007, Second Amendment to Financing and Security
Agreement dated June 21, 2007, and as amended, restated, modified, substituted,
extended, and renewed from time to time, the “Financing Agreement”). The
Financing Agreement provides for some of the agreements between the Borrowers
and the Lender with respect to the “Loans” (as defined in the Financing
Agreement), including (i) a revolving credit facility in the maximum principal
amount of $25,000,000 and (ii) an Acquisition Line under which an advance
evidenced by an Acquisition Line Term Note is outstanding and no further
advances are to be made.

B. The Borrowers have requested that the Lender extend the period for additional
advances under clause (iv) of the definition of “Borrowing Base” from August 23,
2007 to November 10, 2007 and waive certain financial covenant defaults for the
period ending June 30, 2007.

C. The Lender is willing to agree to the Borrowers’ request on the condition,
among others, that this Agreement be executed.

AGREEMENTS

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Borrowers, jointly
and severally, and the Lender agree as follows:

1.     The Borrowers and the Lender agree that the Recitals above are a part of
this Agreement. Unless otherwise expressly defined in this Agreement, terms
defined in the Financing Agreement shall have the same meaning under this
Agreement.

2.     Each Borrower represents and warrants to the Lender as follows:

(a) Each Borrower (a) is a corporation duly organized, existing and in good
standing under the laws of the jurisdiction of its incorporation stated in the
Perfection Certificate



--------------------------------------------------------------------------------

and is organized in no other jurisdiction, (b) has the corporate power to own
its property and to carry on its business as now being conducted, and (c) is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned by it therein or in which the
transaction of its business makes such qualification necessary.

(b) Each Borrower has the power and authority to execute and deliver this
Agreement and perform its obligations hereunder and has taken all necessary and
appropriate corporate action to authorize the execution, delivery and
performance of this Agreement.

(c) The Financing Agreement, as amended by this Agreement, and each of the other
Financing Documents remain in full force and effect, and each constitutes the
valid and legally binding obligation of the Borrower, enforceable in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting the rights and remedies of
creditors and secured parties, and general principles of equity regardless of
whether applied in a proceeding in equity or at law.

(d) No Event of Default and no event which, with notice, lapse of time or both
would constitute an Event of Default, has occurred and is continuing under the
Financing Agreement or the other Financing Documents which has not been waived
in writing by the Lender or which is not waived under the terms of this
Agreement.

(e) The execution, delivery and performance of the terms of this Agreement will
not conflict with, violate or be prevented by (i) the Borrower’s charter or
bylaws, (ii) any existing mortgage, indenture, contract or agreement binding on
the Borrower or affecting its property, or (iii) any Laws.

3.     On the date of this Agreement, the outstanding principal sum under the
Acquisition Line Term Note is $3,125,003.

4.     Section 2.1.3(a) of the Financing Agreement is hereby amended in its
entirety to read as follows:

(a) As used in this Agreement, the term “Borrowing Base” means at any time, an
amount equal to the aggregate of (i) eighty-five percent (85%) of the amount of
Eligible Receivables plus (ii) the lesser of (A) fifty-five percent (55%) of the
amount of Eligible Inventory or (B) Six Million Dollars ($6,000,000), subject to
the adjustments provided in this Section 2.1, plus (iii) (A) sixty-five percent
(65%) of the amount of Eligible Fixed Assets through and including the first
anniversary date, and (B) fifty-five percent (55%) of the amount of Eligible
Fixed Assets, thereafter, plus (iv) only for period commencing on May 25, 2007
through and including November 10, 2007, $2,300,000.

5.     Section 2.4.1(c) of the Financing Agreement is hereby amended in its
entirety to read as follows:

(c) The Applicable Margin (i) for LIBOR Loans under the Revolving Credit
Facility shall be 300 basis points per annum, (ii) for Letter of Credit Fees
shall be 300 basis points per annum, and (iii) for the Revolving Credit Unused
Line Fee shall be 30 basis points per annum. The Applicable Margin for LIBOR
Loans evidenced by the Acquisition Line Term Notes shall be 350 basis points per
annum.

 

2



--------------------------------------------------------------------------------

6.     At the time this Agreement is executed and delivered, (a) the Borrowers
shall deliver to the Lender incumbency certificates with respect to the
Borrowers’ Responsible Officers, and (b) the Borrowers shall pay to the Lender
as part of the Obligations an amendment fee in the amount of $10,000, which fee
is fully owned and nonrefundable, and the fees of Lender’s counsel in the amount
of $1,500 and hereby agree that the Lender may debit TVI’s account for the same.

7.     Events of Default exist under the Financing Agreement because (a) the
Borrowers did not meet the ratio of EBITDAR to Debt Service required by
subsection (b) of Section 6.1.14 (Financial Covenants) for the period tested as
of June 30, 2007, and (b) the Borrowers did not meet the ratio of Funded Debt to
EBITDA required by subsection (c) of Section 6.1.14 (Financial Covenants) for
the period tested as of June 30, 2007, (the Events of Default described in
clauses (a) and (b), the “Subject Events of Default”). The Lender hereby waives
the Subject Events of Default for the specific instances cited only, effective
as of the dates such obligations arose. The Lender shall not be deemed to waive
any other Event of Default under the Financing Agreement, whether or not the
events, facts or circumstances giving rise to such any non-compliance with such
other provisions are the same or similar to those which gave result to the
Subject Events of Default waived. Except with respect to the Subject Events of
Default waived under this Agreement, all of the Lender’s rights and remedies are
hereby reserved including, without limitation, the right to enforce the
financial covenants described above in accordance with their terms.

8.     The Borrowers hereby issue, ratify and confirm the representations,
warranties and covenants contained in the Financing Agreement, as amended
hereby. The Borrowers agree that this Agreement is not intended to and shall not
cause a novation with respect to any or all of the Obligations.

9.     The Borrowers acknowledge and warrant that the Lender has acted in good
faith and has conducted in a commercially reasonable manner its relationships
with the Borrowers in connection with this Agreement and generally in connection
with the Financing Agreement and the Obligations. Without implying any
limitation on the foregoing, the Borrowers acknowledge and agree that they have
no defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, damages, losses, counterclaims, actions, causes of action, defenses, or
affirmative defenses, all of any kind or nature whatsoever, in law or in equity,
whether presently known or unknown (collectively, “Claims”) against the Lender
or any past, present or future agent, attorney, legal representative,
predecessor in interest, affiliate, successor, assign, employee, director or
officer of the Lender (collectively, the “Lender Group”), directly or
indirectly, arising out of, based upon, or in any manner connected with, any
transaction, event, circumstance, action, course of dealing, failure to act, or
occurrence of any sort or type, whether known or unknown, which occurred,
existed, was taken, permitted, or begun prior to the execution of this Agreement
and occurred, existed, was taken, permitted or begun in accordance with,
pursuant to, or by virtue of the Obligations or any of the terms or conditions
of the

 

3



--------------------------------------------------------------------------------

Financing Documents, or which directly or indirectly relate to or arise out of
or in any manner are connected with the Obligations or any of the Financing
Documents; provided, however, to the extent any Claims exist or existed, each
and all of the same are hereby forever waived, discharged and released, other
than Claims for matters described in the last sentence of Section 2.1.8 for
which the applicable period for providing written objections have not expired
and other than corrections to balances for the Loans and other Obligations due
to clerical errors.

10.     The Borrowers shall pay at the time this Agreement is executed and
delivered all fees, commissions, costs, charges, taxes and other expenses
incurred by the Lender and its counsel in connection with this Agreement,
including, but not limited to, reasonable fees and expenses of the Lender’s
counsel and all recording fees, taxes and charges.

11.     This Agreement and the rights and obligations of the parties hereunder
shall be governed by and interpreted in accordance with the Laws of Maryland.

12.     This Agreement is one of the Financing Documents. This Agreement may be
executed in any number of duplicate originals or counterparts, each of such
duplicate originals or counterparts shall be deemed to be an original and taken
together shall constitute but one and the same instrument. The parties agree
that their respective signatures may be delivered by fax or other electronic
means acceptable to the Lender. Any party who chooses to deliver its signature
by fax agrees or such other electronic means to provide a counterpart of this
Agreement with its inked signature promptly to each other party.

Signatures begin on the following page. The rest of this page is intentionally
left blank.

 

4



--------------------------------------------------------------------------------

BORROWERS’ SIGNATURE PAGE TO

THIRD AMENDMENT TO FINANCING AND SECURITY AGREEMENT

(Page 1 of 2 Signature Pages)

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Agreement under their respective seals as of the day and year first written
above.

 

ATTEST:     TVI CORPORATION         /S/SEAN R. HUNT     By:   /S/ HARLEY A.
HUGHES   (Seal) Sean R. Hunt       Harley A. Hughes   Secretary       President
and Chief Executive Officer   ATTEST:     CAPA MANUFACTURING CORP.        
/S/SEAN R. HUNT     By:   /S/ HARLEY A. HUGHES   (Seal) Sean R. Hunt      
Harley A. Hughes   Secretary       President   ATTEST:     SAFETY TECH
INTERNATIONAL, INC.         /S/SEAN R. HUNT     By:   /S/ HARLEY A. HUGHES  
(Seal) Sean R. Hunt       Harley A. Hughes   Secretary       President   ATTEST:
    SIGNATURE SPECIAL EVENT SERVICES, INC         /S/SEAN R. HUNT     By:   /S/
HARLEY A. HUGHES   (Seal) Sean R. Hunt       Harley A. Hughes   Secretary      
President  

 

5



--------------------------------------------------------------------------------

LENDER’S SIGNATURE PAGE TO

THIRD AMENDMENT TO FINANCING AND SECURITY AGREEMENT

(Page 2 of 2 Signature Pages)

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Agreement under their respective seals as of the day and year first written
above.

 

WITNESS:     BRANCH BANKING AND TRUST COMPANY           By:   /S/JUN H. NEMITZ  
(Seal)        

Jun H. Nemitz,

Senior Vice President

 

 

6